FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                                 TENTH CIRCUIT                              April 4, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                   Nos. 15-8009, 15-8032,
                                                       15-8034 & 15-8085
ROBERT ARTHUR REED,                             (D.C. No. 1:12-CR-00058-SWS-1)
                                                            (D. Wyo.)
      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                  _________________________________

      After he pleaded guilty to federal fraud charges in connection with a doubtful

wind farm scheme, the district court sentenced Mr. Reed to prison. On appeal, Mr.

Reed presented a number of arguments aimed at setting aside both his conviction and

sentence. But none proved persuasive. See United States v. Reed, 602 F. App’x 436

(10th Cir. 2015). Now Mr. Reed effectively seeks to undo that result in two different

ways. We don’t see how either venture might succeed.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       First, Mr. Reed contests a district court ruling, issued after his appeal, that

dismissed his motions to supplement the appellate record. For its part, the district

court noted that, during his appeal, Mr. Reed presented the very same motion to

supplement the record to this court and we expressly denied the motion on the ground

that the proposed supplemental materials were unrelated to the issues on appeal and

could not affect the court’s disposition one way or the other. Id. at 441. After that

appellate ruling, the district court reasoned, it was in no position to offer Mr. Reed

any relief. And whatever other problems may attend Mr. Reed’s effort to pursue this

post-judgment appeal outside the normal channels for collateral relief, this one seems

quite clear. For it is long since settled that the district court lacks jurisdiction to

revise a mandate from the court of appeals, just as this panel similarly lacks the

power to revise the ruling of a previous panel. Colo. Interstate Gas Co. v. Nat. Gas

Pipeline Co. of Am., 962 F.2d 1528, 1534 (10th Cir. 1992) (“The rule is well established

that a district court must comply strictly with the mandate rendered by the reviewing

court.”); LeFever v. C.I.R., 100 F.3d 778, 787 (10th Cir. 1996) (“[O]ne panel of this

court is bound by the precedent of an earlier panel absent en banc reconsideration or

a superseding contrary decision of the U.S. Supreme Court . . . .”).

       Second, Mr. Reed argues that the district court erred by denying a number of

other motions he filed after losing his appeal. All these motions share in common the

complaint that the district court failed to protect his rights adequately during his plea

and sentencing proceedings, and all ask the district court to reconsider its final

judgment. Mr. Reed contends that the district court possesses the power to grant that

                                             2
relief thanks to 18 U.S.C. § 3231. But this court has already rejected just that

argument, holding that “§ 3231 does not, standing alone, confer upon a district court

jurisdiction to set aside a previously imposed criminal judgment that contains a term

of imprisonment.” United States v. Spaulding, 802 F.3d 1110, 1112 (10th Cir. 2015).

Neither has Mr. Reed made any attempt to question that holding. Indeed, he has not

even addressed Spaulding, so any argument that might have been presented to that

effect is waived. See, e.g., Pino v. Higgs, 75 F.3d 1461, 1463 (10th Cir. 1996).

      The district court’s orders are affirmed. Mr. Reed’s motion to proceed in

forma pauperis is denied, as are all of his additional motions in this court.



                                            ENTERED FOR THE COURT




                                            Neil M. Gorsuch
                                            Circuit Judge




                                            3